EXHIBIT 10.3
Certain portions of this exhibit (indicated by “[*****]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K.


FIRST AMENDMENT TO FORBEARANCE AGREEMENT
THIS FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Agreement”) is entered into
as of June 12, 2020, by and among CALIFORNIA RESOURCES CORPORATION, a Delaware
corporation (the “Borrower”), the other Guarantors party hereto (the
“Guarantors”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and the Lenders party hereto (the “Forbearing Lenders”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Forbearing Lenders and the Administrative Agent are
parties to that certain Credit Agreement, dated as of November 17, 2017 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower, the
Administrative Agent and the Majority Lenders entered into that certain
Forbearance Agreement dated as of June 2, 2020 (the “Forbearance Agreement”;
unless otherwise defined herein, capitalized terms used herein that are not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Forbearance Agreement or the Credit Agreement, as applicable); and
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto wish to amend the Forbearance Agreement to, among other things, extend
the Forbearance Termination Date.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Acknowledgments and Amendments.
(a)    Each Credit Party acknowledges and agrees that (i) each Acknowledged
Event of Default is material in nature and constitutes an Event of Default under
the Credit Agreement, and (ii) as a result of the occurrence of such Events of
Default, the Forbearing Lenders will, subject to the Forbearance Agreement, be
entitled to accelerate the Obligations and to exercise all rights and remedies
under the Credit Documents, applicable Law or otherwise, so long as such
Acknowledged Event of Default is continuing. The Borrower further acknowledges
and agrees that the Administrative Agent and Forbearing Lenders are not in any
way agreeing to waive such Acknowledged Events of Default as a result of this
Agreement or the performance by the parties of their respective obligations
hereunder. Without limiting any other provision of this Agreement, each Credit
Party further acknowledges and agrees that during the Forbearance Period and
following any Forbearance Termination Event, Events of Default shall be
continuing, and the Credit Parties shall not, and shall not permit any
Subsidiary to, take or cause any Person to take any action that is conditioned
on no Default or Event of Default existing at the time of, or immediately after
giving effect to, the taking of such action.
(b)    Clause (b) of the definition of “Forbearance Termination Date” is hereby
amended by replacing the phrase “June 14, 2020 at 11:59 p.m. New York time”
therein with the phrase “June 30, 2020 at 11:59 p.m. New York time”.
(c)    Section 2(d)(vi) of the Forbearance Agreement is hereby amended by
inserting the phrase “other than the cash payment in full of overdue interest on
the Existing Senior Notes in an amount not more than $4,400,000 on or before
June 15, 2020” at the beginning thereof.


1

--------------------------------------------------------------------------------





(d)    Section 2(d)(ix) of the Forbearance Agreement is hereby amended by
replacing the phrase “$48,000,000” therein with the phrase “$40,000,000”.
(e)    Section 2(d)(xi) of the Forbearance Agreement is hereby amended by
replacing the phrase “and Trimeric Corporation (“Trimeric”) (collectively, with
Davis Polk, Evercore, Haynes and Boone, Cox Castle, Trimeric and any other
professionals retained by the ad hoc Lender group represented by Davis Polk and
Evercore (the “Ad Hoc Lender Group” and such professionals, the “Ad Hoc Group
Advisors”)” with the phrase “, Trimeric Corporation (“Trimeric”), Cornerstone
Engineering, Inc. (“Cornerstone”), Rapp & Krock, PC (“Rapp & Krock” and,
collectively with Davis Polk, Evercore, Haynes and Boone, Cox Castle, Trimeric,
Cornerstone and any other professionals retained by the ad hoc Lender group
represented by Davis Polk and Evercore (the “Ad Hoc Lender Group” and such
professionals, the “Ad Hoc Group Advisors”)”.
2.    Conditions. The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent (the date on which such
effectiveness occurs, the “Amendment Effective Date”):
(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower, the Guarantors, the Administrative Agent and the Majority
Lenders;
(b)    the Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower certifying that the representations and
warranties of the Borrower set forth in Section 3 hereof are true and correct in
all respects;
(c)    the Administrative Agent and the Forbearing Lenders (and their respective
advisors) shall have been paid all expenses required to be paid hereunder or
under any other Credit Document to the extent invoiced at least two (2) Business
Days prior to the Amendment Effective Date;
(d)    the Administrative Agent shall have received executed amendments to the
First Lien First Out Forbearance Agreement and the 2016 Term Loan Forbearance
Agreement, in each case in form and substance reasonably acceptable to the
Administrative Agent and the Forbearing Lenders (and their respective advisors),
which respective amendments shall provide for an extension of the “Forbearance
Termination Date” thereunder to a date coterminous with the Forbearance
Termination Date (as extended by this Agreement) and a reduction of the minimum
aggregate book cash balances to $40,000,000.
3.    Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent as of the Amendment Effective Date as
follows:
(a)    the execution, delivery and performance by each Credit Party of this
Agreement: (i) are within such Person’s corporate, limited liability company or
company power, as applicable; (ii) have been duly authorized or approved by all
necessary corporate, exempted company, limited liability company or company
action, as applicable; (iii) do not contravene, violate, conflict with, or cause
a breach or default under any provision of such Person’s organization documents;
(iv) do not violate any Laws, or any order or decree of any court or
Governmental Authority in any material respect; (v) do not require the consent
or approval of any Governmental Authority, except consents or approvals with or
by any Governmental Authority which have already been obtained, taken, given or
made; and (vi) do not result in the creation of any Lien on any property of such
Credit Party;
(b)    this Agreement has been duly executed and delivered by each Credit Party
hereto and this Agreement constitutes a legal, valid and binding obligation of
such Person enforceable against it in accordance with its respective terms,
except as enforceability may be limited by applicable bankruptcy,


2

--------------------------------------------------------------------------------





insolvency, fraudulent conveyance or similar Laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability;
(c)    after giving effect to this Agreement and the transactions contemplated
hereby, each representation or warranty by any Credit Party contained in the
Credit Agreement and the other Credit Documents (other than the representations
and warranties set forth in (x) Section 9.20 of the Credit Agreement as it
relates to the Acknowledged Events of Default, (y) Section 9.15 of the Credit
Agreement and (z) solely with respect to circumstances or conditions disclosed
to the Administrative Agent or the Forbearing Lenders prior to the Forbearance
Effective Date, Section 9.9(c) of the Credit Agreement) are true or correct in
all material respects (unless such representations and warranties are already
qualified by materiality, Material Adverse Effect or a similar qualification, in
which case they are true and correct in all respects) on and as of the Amendment
Effective Date with the same effect as though made on and as of such date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (unless such representations and warranties are
already qualified by materiality, Material Adverse Effect or a similar
qualification, in which case they are true and correct in all respects) as of
such earlier date);
(d)    no Default or Event of Default (other than the Acknowledged Events of
Default) has occurred and is continuing or would result from the transactions
contemplated by this Agreement;
(e)    as of the date hereof, other than the First Lien First Out Forbearance
Agreement and the 2016 Term Loan Forbearance Agreement, no Third Party
Forbearance Agreement (as defined below) exists between any Credit Party and any
party;
(f)    as of the Amendment Effective Date, there has been no change (i) in any
Credit Party’s legal name or (ii) in the location of any Credit Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any of its
offices or facilities at which Collateral owned by it is located (including the
establishment of any such new office or facility), in each instance other than
changes which have previously been disclosed in writing to the Administrative
Agent; and
(g)    since the Forbearance Effective Date, no Forbearance Termination Event
has occurred.
4.    No Modification. Nothing contained herein shall be deemed to directly or
indirectly, (a) create any obligation to continue to defer any enforcement
action after the Forbearance Termination Date, (b) constitute a consent or
waiver of any past, present or future violations, including Defaults and Events
of Default, of any provisions of the Credit Agreement or any other Credit
Documents, (c) constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Credit Documents or (d)
constitute a course of conduct or dealing among the parties for altering any
Obligations or any other contract or instrument. Except as expressly stated
herein, the Lenders and the Administrative Agent reserve all of their respective
rights, privileges, remedies and powers under the Credit Agreement, the other
Credit Documents, applicable Law and/or equity, including without limitation,
any rights that the Lenders (including the Forbearing Lenders) may have to
charge interest at the Default Rate under the terms of the Credit Agreement
and/or the other Credit Documents. This Agreement shall not be deemed or
construed to be a satisfaction, reinstatement, novation or release of the Credit
Agreement or any other Credit Document. The Credit Agreement and other Credit
Documents remain unmodified and in full force and effect. This Agreement shall
constitute a Credit Document.
5.    Counterparts. This Agreement may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original


3

--------------------------------------------------------------------------------





and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.
6.    GOVERNING LAW. THIS AGREEMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS
14.12, 14.13 AND 14.15 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW,
SUBMISSION TO JURISDICTION AND WAIVERS OF JURY TRIAL, THE PROVISIONS OF WHICH
ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL.
7.    Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable Law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
8.    Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.
9.    Construction. This Agreement and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto. Neither the provisions of this
Agreement or any such other agreements and documents nor any alleged ambiguity
therein shall be interpreted or resolved against any party on the ground that
such party or its counsel drafted this Agreement or such other agreements and
documents, or based on any other rule of strict construction. Each of the
parties hereto represents and declares that such party has carefully read this
Agreement and all other agreements and documents executed in connection
therewith, and that such party knows the contents thereof and signs the same
freely and voluntarily. The parties hereto acknowledge that they have been
represented by legal counsel of their own choosing in negotiations for and
preparation of this Agreement and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect.
10.    Third Party Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and thereto and their respective successors
and assigns. No Person other than the Credit Parties, the Administrative Agent,
the Forbearing Lenders and, in the case of Section 13 hereof, the Released
Parties, shall have any rights hereunder or be entitled to rely on this
Agreement and all third-party beneficiary rights (other than the rights of the
Released Parties under Section 13 hereof) are hereby expressly disclaimed.
11.    Majority Lender Direction. The Forbearing Lenders hereby (i) instruct the
Administrative Agent to comply with this Agreement to the extent specified
herein and to take the other actions (or refrain from acting), in each case, as
expressly contemplated hereby and (ii) acknowledge and agree that (x) the
direction set forth herein constitutes a direction from the Majority Lenders and
the Required Lenders under the provisions of Article XIII of the Credit
Agreement and (y) all sections of Article XIII of the Credit Agreement shall
apply to any and all actions (and inactions) taken by the Administrative Agent
in accordance with such direction.
12.    Reaffirmation. By its signature set forth below, each Credit Party hereby
ratifies and confirms to the Administrative Agent and the Lenders that, after
giving effect to this Agreement and the transactions contemplated hereby, each
of the Forbearance Agreement, the Credit Agreement, each Security Document and
each other Credit Document to which such Credit Party is a party continues in
full force and


4

--------------------------------------------------------------------------------





effect and is the legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles and each Credit Party hereby
ratifies and confirms each such Credit Document. Except as expressly set forth
herein, the execution of this Agreement shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or Lenders, constitute a
waiver of any provision of any of the Credit Documents or serve to effect a
novation of the Obligations. Each Credit Party (i) acknowledges receipt of a
copy of this Agreement and all other agreements, documents and instruments
executed and/or delivered in connection herewith, (ii) consents to the terms and
conditions of same without prejudice to any Credit Party’s liability pursuant to
any of the Credit Documents, (iii) agrees and acknowledges that each of the
Credit Documents remains in full force and effect, that such Credit Party’s
obligations thereunder are without defense, setoff and counterclaim and that
each of the Credit Documents is hereby ratified and confirmed, and (iv) ratifies
and reaffirms each waiver of such Credit Party set forth in the Credit Documents
to which it is a party. Each Credit Party hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Agreement and the
transactions contemplated hereby. In addition, each Credit Party reaffirms in
all respects the security interests and Liens granted by such Credit Party in
and to the Collateral under the terms and conditions of the Collateral Documents
to secure the Obligations and agrees that such security interests and Liens
remain in full force and effect and are hereby ratified, reaffirmed and
confirmed in all respects.
13.    Releases. By its execution hereof and in consideration of the mutual
covenants contained herein and other accommodations granted to the Credit
Parties hereunder, each Credit Party, on behalf of itself and each of its
Subsidiaries, and its or their successors, assigns and agents, hereby expressly
forever waives, releases and discharges any and all claims (including
cross-claims, counterclaims, and rights of setoff and recoupment), causes of
action (whether direct or derivative in nature), demands, suits, costs, expenses
and damages (collectively, the “Claims”) any of them may, as a result of actions
or inactions occurring on or prior to the Amendment Effective Date, have or
allege to have as of the date of this Agreement or at any time thereafter (and
all defenses that may arise out of any of the foregoing) of any nature,
description, or kind whatsoever, based in whole or in part on facts, whether
actual, contingent or otherwise, now known, unknown, or subsequently discovered,
whether arising in Law, at equity or otherwise, against the Administrative Agent
or any Forbearing Lender, their respective affiliates, agents, principals,
managers, managing members, members, stockholders, “controlling persons” (within
the meaning of the United States federal securities laws), directors, officers,
employees, attorneys, consultants, advisors, agents, trusts, trustors,
beneficiaries, heirs, executors and administrators of each of the foregoing
(collectively, the “Released Parties”) arising out of, or relating to, this
Agreement, the Credit Agreement, the Forbearance Agreement, the other Credit
Documents and any or all of the actions and transactions contemplated hereby or
thereby, including any actual or alleged performance or non-performance of any
of the Released Parties hereunder or under the Credit Documents. Each Credit
Party hereby acknowledges that the agreements in this Section 13 are intended to
be in full satisfaction of all or any alleged injuries or damages arising in
connection with the Claims. In entering into this Agreement, each Credit Party
expressly disclaims any reliance on any representations, acts, or omissions by
any of the Released Parties and hereby agrees and acknowledges that the validity
and effectiveness of the releases set forth above does not depend in any way on
any such representation, acts and/or omissions or the accuracy, completeness, or
validity thereof. The provisions of this Section 13 shall survive the
termination or expiration of the Forbearance Period and the termination of the
Credit Documents and the payment in full in cash of all Obligations of the
Credit Parties under or in respect of the Credit Agreement and other Credit
Documents and all other amounts owing thereunder.
[Reminder of page intentionally left blank]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.
 
BORROWER:
 
 
 
 
 
 
 
CALIFORNIA RESOURCES CORPORATION
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
OTHER CREDIT PARTIES:
 
 
CALIFORNIA HEAVY OIL, INC.
 
CALIFORNIA RESOURCES ELK HILLS, LLC
 
CALIFORNIA RESOURCES LONG BEACH, INC.
 
CALIFORNIA RESOURCES REAL ESTATE VENTURES, LLC
 
CALIFORNIA RESOURCES ROYALTY HOLDINGS, LLC
 
CALIFORNIA RESOURCES TIDELANDS, INC.
 
CALIFORNIA RESOURCES PETROLEUM CORPORATION
 
CALIFORNIA RESOURCES PRODUCTION CORPORATION
 
CRC CONSTRUCTION SERVICES, LLC
 
CRC MARKETING, INC.
 
CRC SERVICES, LLC
 
SOCAL HOLDING, LLC
 
SOUTHERN SAN JOAQUIN PRODUCTION, INC.
 
THUMS LONG BEACH COMPANY
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
CALIFORNIA RESOURCES COLES LEVEE, LLC
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 





[Signature Page to First Amendment to Forbearance Amendment (1.25L)]

--------------------------------------------------------------------------------




 
CALIFORNIA RESOURCES COLES LEVEE, L.P.
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
CALIFORNIA RESOURCES WILMINGTON, LLC
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer of California
Resources Tidelands, Inc., its sole member
 
 
 
 
 
 
 
 
 
 
 
 
TIDELANDS OIL PRODUCTION COMPANY LLC
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 



[Signature Page to First Amendment to Forbearance Amendment (1.25L)]

--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT:
 
 
 
 
 
 
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
 
 
 
 
 
 
By:
/s/ Dennis J. Roemlein
 
 
Name:
Dennis J. Roemlein
 
 
Title:
Vice President
 



[Signature Page to First Amendment to Forbearance Amendment (1.25L)]

--------------------------------------------------------------------------------




LENDER:
[*****]






[Signature Page to First Amendment to Forbearance Amendment (1.25L)]